 Case 2:19-cv-11613-BAF-EAS ECF No. 1 filed 05/31/19   PageID.1   Page 1 of 7




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION
                          ______________

YINJIE FAN,

                 Plaintiff,                    Case No.
                                               Hon.
vs.

FUYAO AUTOMOTIVE
NORTH AMERICA, INC.,
a Michigan corporation,

                 Defendant.
                                         /
Carol A. Laughbaum (P41711)
Raymond J. Sterling (P34456)
Attorneys for Plaintiff
STERLING ATTORNEYS AT LAW, P.C.
33 Bloomfield Hills Pkwy., Ste. 250
Bloomfield Hills, MI 48304
(248) 644-1500
claughbaum@sterlingattorneys.com
rsterling@sterlingattorneys.com
                                         /

               COMPLAINT AND JURY DEMAND

      Plaintiff Yinjie Fan, by her attorneys, Sterling Attorneys at Law, P.C.,

for her Complaint against Defendant, submits the following:

                     JURISDICTION AND PARTIES

      1.   This is an action for pregnancy/sex discrimination in violation of

Michigan’s Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq.; and for
 Case 2:19-cv-11613-BAF-EAS ECF No. 1 filed 05/31/19      PageID.2   Page 2 of 7




violations of the Family and Medical Leave Act, 29 USC 2601 et seq., arising

out of Plaintiff’s employment relationship with Defendant.

      2.    Plaintiff Yinjie Fan (“Plaintiff,” “Fan” or “Plaintiff Fan”) resides

within the Eastern District of Michigan.

      3.    Defendant Fuyao Automotive North America, Inc. (“Defendant”

or “Defendant Fuyao”) is a Michigan corporation that conducts business and

maintains its principal place of business in the Eastern District of Michigan.

      4.    This Court has jurisdiction of Plaintiff’s claims pursuant to 28

USC 1331 (federal question), and 28 USC 1367 (supplemental jurisdiction).

                          BACKGROUND FACTS

      5.    Plaintiff Fan, who was born in China, has a masters degree in

industrial engineering from Penn State University.

      6.    On or about December 11, 2017, Plaintiff Fan became employed

by Defendant Fuyao as a Program Manager at the company’s Plymouth,

Michigan location.

      7.    Defendant Fuyao is a manufacturer of automotive glass and its

parent company is headquartered in China.

      8.    The president of Defendant Fuyao, Shujun Wu, as well as most of

the managers at Fuyao’s Plymouth location, were born in China.

      9.    Throughout her employment with Defendant, Plaintiff Fan

performed her job duties in a manner that was satisfactory or better.

                                        2
 Case 2:19-cv-11613-BAF-EAS ECF No. 1 filed 05/31/19      PageID.3   Page 3 of 7




        10.   In March 2018, Plaintiff discovered she was pregnant, with a due

date in December 2018.

        11.   On or about April 27, 2018, Plaintiff Fan informed Mr. Wu of her

pregnancy.

        12.   As of approximately April 30, 2018, Wu had taken away all of

Plaintiff Fan’s accounts and re-assigned them to other Program Managers.

        13.   Plaintiff sought out work, which included assisting the Quality

Director with document control tasks; and assisting the Program Manager for

Volkswagen.

        14.   In approximately late August 2018, Plaintiff Fan, at the request of

Manager of Program Management/Sales Manager Samuel Chen, began

working for Chen as a Sales Analyst.

        15.   Beginning December 4, 2018, Plaintiff went on a leave for

childbirth.

        16.   Effective December 11, 2018, Plaintiff’s leave was covered by the

Family and Medical Act (FMLA).

        17.   Plaintiff returned to work from FMLA leave on or about February

18, 2019.

        18.   Plaintiff was, without explanation, denied her annual bonus for

2018.



                                        3
 Case 2:19-cv-11613-BAF-EAS ECF No. 1 filed 05/31/19       PageID.4   Page 4 of 7




      19.   On or about March 1, 2019, Defendant’s Human Resources

Manager, Barry Thomas, advised Plaintiff that she was being laid off at the

end of the month, and that it was Mr. Wu’s decision.

      20.   Thomas advised Plaintiff that her performance was good, and that

she could work through the end of the month.

      21.   At least two managers at Defendant Fuyao requested that Plaintiff

be allowed to move into their departments; Wu refused.

      22.   Plaintiff was informed by a colleague, who was close to Mr. Wu,

that Wu was upset with Plaintiff for becoming pregnant soon after she was

hired, and planned to fire her because of her pregnancy.

                                  COUNT I

                       Pregnancy/Sex Discrimination
                   Michigan’s Elliott Larsen Civil Rights Act

      23.   Plaintiff incorporates the preceding paragraphs by reference.

      24.   At relevant times, Plaintiff was an employee and Defendant was

her employer covered by and within the meaning of Michigan’s Elliott-Larsen

Civil Rights Act (ELCRA), MCL 37.2201.

      25.   Michigan’s ELCRA prohibits sex discrimination, which includes

discrimination on the basis of pregnancy and childbirth. MCL 27.2201(d).

      26.   Defendant’s treatment and termination of Plaintiff, as described

above, was based, at least in part, on unlawful consideration of her pregnancy.


                                       4
 Case 2:19-cv-11613-BAF-EAS ECF No. 1 filed 05/31/19        PageID.5   Page 5 of 7




      27.    Defendant was predisposed to discriminate against Plaintiff based

on her pregnancy.

      28.    The actions of Defendant were deliberate and intentional, and

engaged in with reckless indifference to the rights and sensibilities of Plaintiff.

      29.    As a direct and proximate result of Defendant’s wrongful and

discriminatory treatment of Plaintiff, she has suffered injuries and damages,

including but not limited to, loss of past, present and future earnings and

earning capacity; loss of the value of fringe and pension benefits; mental and

emotional distress, including anxiety and mental anguish, humiliation and

embarrassment; and the loss of the ordinary pleasures of everyday life,

including the right to seek and pursue gainful occupation of choice.

                                    COUNT II

                     Family and Medical Leave Act Violations

      30.    Plaintiff incorporates the preceding paragraphs by reference.

      31.    At all relevant times, Plaintiff was an employee and Defendant

was her employer by and within the meaning of the Family and Medical Leave

Act (FMLA), 29 USC 2601, et seq.

      32.    At relevant times, Plaintiff was engaged in an activity protected by

the FMLA.

      33.    At relevant times, Defendant knew the Plaintiff was exercising her

rights under the FMLA.

                                         5
 Case 2:19-cv-11613-BAF-EAS ECF No. 1 filed 05/31/19        PageID.6   Page 6 of 7




      34.    Defendant unlawfully and wrongfully retaliated against Plaintiff

for exercising her rights under the FMLA by marginalizing her, demoting her,

and terminating her employment.

      35.    The actions of Defendant were deliberate and intentional, and

engaged in with reckless indifference to the rights and sensibilities of Plaintiff.

      36.    As a direct and proximate result of Defendant’s wrongful and

discriminatory treatment of Plaintiff, she has suffered injuries and damages,

including but not limited to, loss of past, present and future earnings and

earning capacity; loss of the value of fringe and pension benefits; mental and

emotional distress, including anxiety and mental anguish, humiliation and

embarrassment; and the loss of the ordinary pleasures of everyday life,

including the right to seek and pursue gainful occupation of choice.

                             RELIEF REQUESTED

      For all the foregoing reasons, Plaintiff Yinjie Fan demands judgment

against Defendant as follows:

      A.     Legal Relief

             1.    Compensatory damages in whatever amount she is found to
                   be entitled;

             2.    Exemplary damages in whatever amount she is found to be
                   entitled;

             3.    Liquidated damages in whatever amount she is found to be
                   entitled;


                                         6
 Case 2:19-cv-11613-BAF-EAS ECF No. 1 filed 05/31/19       PageID.7   Page 7 of 7




             4.     A judgment for lost wages and benefits in whatever amount
                    she is found to be entitled;

             5.     An award of interest, costs and reasonable attorney fees; and

             6.     Whatever other legal relief appears appropriate at the time of
                    final judgment.

      B.     Equitable Relief:

             1.     An injunction out of this Court prohibiting any further acts
                    of wrong-doing;

             2.     An award of interest, costs and reasonable attorney fees; and

             3.     Whatever other equitable relief appears appropriate at the
                    time of final judgment.


                                 JURY DEMAND

      Plaintiff Yinjie Fan, by her attorneys, Sterling Attorneys at Law, P.C.,

requests a trial by jury.

                                 Respectfully submitted,

                                 STERLING ATTORNEYS AT LAW, P.C.

                                 By:   /s/Carol A. Laughbaum
                                       Carol A. Laughbaum (P41711)
                                       Attorney for Plaintiff
                                       33 Bloomfield Hills Pkwy., Ste. 250
                                       Bloomfield Hills, MI 48304
                                       (248) 644-1500
Dated: May 31, 2019




                                         7
